internal_revenue_service number release date index number ------------------------------------------ --------------------------------- ------------------ ----------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-151915-10 date date date husband wife trust x entity y attorney accounting firm --------------------------- -------------------------- ---------------------- ----------------------------------------------------------------------------------------- ------------------------- ----------- ------------------------------------------------- ----------- -------------------------- ---------------------------------------------- dear ------------------------ this letter responds to your letter dated date and subsequent correspondence submitted by your authorized representative requesting an extension of time pursuant to sec_2642 of the internal_revenue_code and sec_301_9100-3 of the procedure and administration regulations to allocate generation-skipping_transfer gst_exemption to certain transfers facts on date husband and wife created trust an irrevocable_trust for the benefit of husband’s and wife’s children and each child’s respective issue in the same year husband transferred to trust an x percent interest in entity and wife transferred to trust a y percent interest in entity attorney drafted trust however prior to drafting the trust instrument attorney advised husband and wife that in order to accomplish husband’s and wife’s objectives with plr-151915-10 regard to trust it was necessary to allocate gst_exemption to the transfers to trust husband and wife agreed with attorney’s advice and each intended to allocate his and her respective gst_exemption to their respective transfer on a form_709 united_states gift and generation-skipping_transfer_tax return to report the transfers and to allocate gst_exemption to the transfers husband and wife engaged attorney to prepare husband’s and wife’s form sec_709 however in preparing form sec_709 for husband and wife attorney failed to allocate properly husband’s and wife’s available gst_exemption to their respective transfer to trust husband and wife filed timely his and her respective form sec_709 each unaware that gst_exemption had not been allocated properly to their respective transfer years later husband and wife engaged accounting firm to prepare federal and state income and gift_tax returns for a later tax_year during the firm’s review of husband’s and wife’s prior year returns accounting firm noticed that husband and wife had not allocated properly his and her respective gst_exemption to their respective transfers to trust on date husband and wife each request an extension of time to allocate his and her available gst_exemption to his and her respective transfer to trust law and analysis sec_2601 imposes a tax on every generation-skipping_transfer a generation-skipping_transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines the applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer under sec_2642 the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer is generally defined as the excess if any of over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of gst_exemption allocated to the trust or to property transferred in a direct_skip and the denominator of which is the value of the property transferred to the trust or involved in the direct_skip sec_2631 as effective in the year at issue provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable plr-151915-10 sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in ' b or and an election under ' b or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 sec_2642 provides that in determining whether to grant relief under sec_2642 the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_2_cb_189 provides that under ' g b the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_transfer_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in ' b or b or an election described in ' b or c under the provisions of ' sec_301_9100-1 provides that the commissioner has the discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides in part that requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government under sec_301_9100-3 a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election plr-151915-10 based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied accordingly husband and wife are each granted an extension of time of days from the date of this letter in which to allocate their respective available gst_exemption to their respective transfer to trust on date the allocations should be made on supplemental form sec_709 and filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the supplemental form sec_709 two copies of this letter are enclosed for this purpose except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayers and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely associate chief_counsel passthroughs special industries by ______________________________ lorraine e gardner senior counsel branch office of associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter
